Case 1:19-dm-00003-CMH Document 5-4 Filed 03/04/19 Page 1 of 4 PageID# 73




               EXHIBIT D


        FILED UNDER SEAL
Case 1:19-dm-00003-CMH Document 5-4 Filed 03/04/19 Page 2 of 4 PageID# 74




                                                                                                                          R.C.M. 910(c)(5)


begin anew on the date the general court-martial                         the militaiy judge shall enter a plea of not guilty for
convening authority takes custody of the accused at                      the accused.
the end of any period of commitment.
                                                                                                  Discussion

 Rule 910. Pleas                                                         An irregular plea includes pleas such as guilty without criminality
                                                                         or guilty to a charge but not guilty to all specifications there
(a) Alternatives.                                                        under. When a plea is ambiguous, the military judge should have
   (1) In general. An accused may plead as follows:                      it clarified before proceeding further.
guilty; not guilty to an oifense as charged, but guilty
of a named lesser included oifense; guilty with ex                       (c) Advice to accused. Before accepting a plea of
ceptions, with or without substitutions, not guilty of                   guilty, the militaiy judge shall address the accused
the exceptions, but guilty of the substitutions, if any;                 personally and inform the accused of, and determine
or, not guilty. A plea of guilty may not be received                     that the accused understands, the following:
as to an offense for which the death penalty may be                        (1) The nature of the offense to which the plea is
adjudged by the court-martial.                                           offered, the mandatory minimum penalty, if any,
                                                                         provided by law, and the maximum possible penalty
                          Discussion                                     provided by law;
See paragt^h 2, Part IV, concerning lesser included offenses.
When the plea is to a lesser included offense without the use of                                  Discussion
exceptions and substitutions, the defense counsel should provide a       The elements of each offense to which the accused has pleaded
written revised specification accurately reflecting the plea and         guilty should be described to the accused. See also subsection (e)
request that the revised specification be included in the record as      of this rule.
an appellate exhibit In 2010, the court held in United States v.
Jones, 68 M.J. 465 (C.A.A.F. 2010), that the elements test is the
proper method of determining lesser included offenses. As a re*           (2) In a general or special court-martial, if the
suit, "named" lesser included offenses listed in the Manual are          accused is not represented by counsel, that the ac
not binding and must be analyzed on a case-by-case basis in
                                                                         cused has the right to be represented by counsel at
conformity with Jones. See discussion following paragraph
3b(lXc) in Part IV of this Manual and the related analysis in
                                                                         every stage of the proceedings;
Appendbc 23.
                                                                                                  Discussion
      A plea of guilty to a lesser included offense does not bar the
prosecution finm proceeding on the offense as charged. See also          In a general or special court-martial, if the accused is not repre
subsection (g) of this rule.                                             sented by counsel, a plea of guilty should not be accepted.
      A plea of guilty does not prevent the introduction of evi
dence, either in siqtport of the tactual basis for the plea, or, after
findings are entered, in aggravation. See R.C.M. 1001(b)(4).               (3) That the accused has the right to plead not
                                                                         guilty or to persist in that plea if already made, and
                                                                         that the accused has the right to be tried by a court-
  (2) Conditional pleas. With the approval of the                        martial, and that at such trial the accused has the
military judge and the consent of the Government,                        right to confront and cross-examine witnesses
an accused may enter a conditional plea of guilty,                       against the accused, and the right against self-in-
reserving the right, on further review or ^peal, to                      crimination;
review of the adverse determination of any specified                       (4) That if the accused pleads guilty, there will
pretrial motion. If the accused prevails on further                      not be a trial of any kind as to those offenses to
review or s^peal, the accused shall be allowed to                        which the accused has so pleaded, so that by plead
withdraw the plea of guilty. The Secretary con                           ing guilty the accused waives the rights described in
cerned may prescribe who may consent for Govern                          subsection (c)(3) of this Rule; and
ment; unless otherwise prescribed by the Secretaiy                         (5) That if the accused pleads guilty, the military
concerned, the trial counsel may consent on behalf                       judge will question the accused about the offenses to
of the Government.                                                       which the accused has pleaded guilty, and, if the
(b) Refusal to plead; irregular plea. If an accused                      accused answers these questions under oath, on the
fails or refuses to plead, or makes an irregular plea.                   record, and in the presence of counsel, the accused's
                                                                                                                                     11-101
Case 1:19-dm-00003-CMH Document 5-4 Filed 03/04/19 Page 3 of 4 PageID# 75




R.C.M. 910(c)(5)


answers may later be used against the accused in a                        (2) Notice. The parties shall inform the military
prosecution for peijuiy or false statement.                             judge if a plea agreement exists.

                          Discussion                                                             Discussion

The advice in subsection (5) is inapplicable in a court-martiai in      The military judge should ask vhether a plea agreement exists.
v4uch the accused is not represented by counsel.                        See subsection (d) of this rule. Even if the military judge &ils to
                                                                        so inquire or the accused answers incorrectly, counsel have an
                                                                        obligation to bring any agreements or understandings in connec
(d) Ensuring that the plea is voluntary. The military                   tion with the plea to the attention of the military judge.
judge shall not accept a plea of guilty without first,
by addressing the accused personally, determining                         (3) Disclosure. If a plea agreement exists, the mil-
that the plea is voluntary and not the result of force                  itaiy judge shall require disclosure of the entire
or du-eats or of promises apart fiom a plea agree                       agreement before the plea is accepted, provided that
ment under R.C.M. 705. The military judge shall                         in trial before militaiy judge alone the military judge
also inquire whether the accused's willingness to                       ordinarily shall not examine any sentence limitation
plead guilty results fiom prior discussions between                     contained in the agreement until after the sentence
the convening authority, a representative of the con                    of the court-martial has been announced.
vening authority, or trial counsel, and the accused or                    (4) Inquiry. The military judge shall inquire to
defense counsel.                                                        ensure:

(e) Determining accuracy of plea. The military                               (A) That the accused understands the agree
judge shall not accept a plea of guilty without mak                     ment; and
ing such inquiry of the accused as shall satisfy the                         (B) That the parties agree to the terms of the
military judge that there is a factual basis for the
                                                                        agreement
plea. The accused shall be questioned under oath
about the offenses.                                                                              Discussion
                                                                        If die plea agreement contains any unclear or ambiguous terms,
                          Discussion
                                                                        the military judge should obtain clarification fiom the parties. If
A plea of guilty must be in accord with the truth. Before the plea      there is doubt about the accused's understanding of any terms in
is accepted, the accused must admit every element of the of-            the agreement, the military judge should explain those terms to
fense(s) to which the accused pleaded guilty. Ordinarily, the ele       the accused.
ments should be explained to the accused. If any potential defense
is raised by the accused's account of the offense or by other
matter presented to the military judge, the military judge should       (g) Findings. Findings based on a plea of guilty
explain such a defense to the accused and shoidd not accept the         may be entered immediately upon acceptance of the
plea unless the accused admits facts vdiich negate the defense. If      plea at an Article 39(a) session unless:
the statute of limitations would otherwise bar trial for the offense,
                                                                          (1) Such action is not permitted by regulations of
the military judge should not accept a plea of guilty to it without
an affirmative waiver       the accused. See R.C.M. 907(b)(2)(B).       the Secretary concerned;
     The accused need not describe fiom personal recollection all         (2) The plea is to a lesser included offense and
the circumstances necessary to establish a Actual basis for the         the prosecution intends to proceed to trial on the
plea. Nevertheless the accused must be convinced o^ and able to         offense as charged; or
describe all the facts necessary to establish guilt For example, an
accused may be unable to recall certain events in an offense, but         (3) Trial is by a special court-martial without a
may still be able to adequately describe the offense based on           military judge, in which case the president of the
witness statements or similar sources x^hich the accused believes       court-martial may enter findings based on the pleas
to be true.
                                                                        witiiout a formal vote except when subsection (g)(2)
     The accused should remain at the counsel table dttring ques
tioning by the military judge.
                                                                        of this rule applies.

                                                                                                 Discussion
(f) Plea agreement inquiry.                                             If the accused has pleaded guilty to some offenses but not to
  (I) In general. A plea agreement may not be ac                        others, the militaiy judge should ordinarily defer infoiming the
                                                                        members of the offenses to which the accused has pleaded guily
cepted if it does not comply with R.CM. 705.                            until after findings on the remaining offenses have been entered.
il-102
Case 1:19-dm-00003-CMH Document 5-4 Filed 03/04/19 Page 4 of 4 PageID# 76




                                                                                                                       R.C.M. 912(a)(1)(C)

See R.C.M. 913(a), Discussion and R.C.M. 920(e), Discussion,            which a verbatim record is required under R.C.M.
           3.                                                           1103. bi other special courts-martial, a summary of
                                                                        the explanation and replies shall be included in the
                                                                        record of trial. As to summary courts-martial, see
(h) Later action.
                                                                        R.CM. 1305.
  (1) Withdrawal by the accused. If after accept
ance of the plea but before the sentence is an                          (j) Waiver. Except as provided in subsection (a)(2)
nounced the accused requests to withdraw a plea of                      of this rule, a plea of guilty which results in a
guilty and substitute a plea of not guilty or a plea of                 Ending of guilty waives any objection, whether or
guilty to a lesser included offense, the military judge                 not previously raised, insofar as the objection relates
may as a matter of discretion permit the accused to                     to the factual issue of guilt of die o£rense(s) to
do so.                                                                  which the plea was made.
  (2) Statements by accused inconsistent with plea.
If after findings but before the sentence is an                         Rule 911. Assembly of the court-martial
nounced the accused makes a statement to the court-                       The military judge shall armounce the assembly of
martial, in testimony or otherwise, or presents evi                     the court-martial.
dence which is inconsistent with a plea of guilty on
                                                                                                 Discussion
which a finding is based, the militaiy judge shall
inquire into the providence of the plea. If, following                  When trial is by a court-martial with members, the court-martial
such inquiiy, it appears that the accused entered the                   is ordinarily assembled immediately after the members are swora
                                                                        The members are ordinarily sworn at the first session at vdiich
plea improvidently or through lack of understanding
                                                                        thqr appear, as soon as all parties and personnel have been an
of its meaning and effect a plea of not guilty shall                    nounced. The members are seated with the president, vAio is the
be entered as to the affected charges and                               senior member, in the center, and the other members alternately
specifications.                                                         to the president's right and left according to rank. If the rank of a
                                                                        member is changed, or if the membership of the court-martial
                         Discussion                                     changes, die members should be reseated accordingly.
                                                                             When trial is by military judge alone, the court-martial is
When the accused withdraws a previously accepted plea for guilty        ordinarily assembled immediately following approval of the re
or a plea of guilty is set aside, counsel should be given a reasona     quest for trial by military judge alone.
ble time to prepare to proceed. In a trial by military judge alone,         Assembly of the court-martial is significant because it marks
recusal of the military judge or disapproval of the request for trial   the point after which: substitution of the members and military
by military judge alone will ordinarily be necessary vdten a plea       judge mr^r no longer take place without good cause (see Article
is rejected or withdrawn after findings; in trial with members, a       29; R.C.M. 505; 902; 912); the accused may no longer, as a
mistrial will ordinarily be necessary.                                  matter of right, request trial by militaiy judge alone or withdraw
                                                                        such a request previously approved (see Article 16; R.C.M.
                                                                        903(aK2)(d)); and the accused may no longer request, even with
 (3) Pretrial agreement inquiry. After sentence is                      the permission of the military judge, or withdraw fi-om a request
announced the military judge shall inquire into any                     for, enlisted members(see Article 25(c)(1); R.C.M. 903(a)(1)(d)).
parts of a pretrial agreement which were not
previously examined by the military judge. If the
military judge determines that the accused does not                     Rule 912. Challenge of selection of
understand die material terms of the agreement, or                      members; examination and challenges of
that the parties disagree as to such terms, the mili                    members
tary judge shall conform, with the consent of die
                                                                        (a) Pretrial matters.
Government, the agreement to the accused's under
standing or permit the accused to withdraw the plea.                      (1) Questionnaires. Before trial the trial counsel
                                                                        may, and shall upon request of the defense counsel,
                         Discussion                                     submit to each member written questions requesting
See subsection (f)(3) of this rule.                                     the following information:
                                                                             (A) Date of birth;
(i) Record ofproceedings. A verbatim record of the                           (B) Sex;
guilty plea proceedings shall be made in cases in                            (C) Race;
                                                                                                                                     IM03
